Case 1:18-md-02865-LAK Document 429 Filed 07/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE:

CUSTOMS AND TAX ADMINISTRATION OF

THE KINGDOM OF DENMARK : Master Docket 18-md-02865 (LAK)
(SKATTEFORVALTNINGEN) TAX REFUND _ : ECF Case

SCHEME LITIGATION :

This document relates to:
18-cv-10088; 18-cv-10090; 18-cv-10130

 

STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO ANSWER OR
MOVE TO AMENDED COMPLAINTS FILED BY PLAINTIFF
SKATTEFORVALNINGEN

IT IS HEREBY SITPULATED AND AGREED by and between Skatteforvaltningen
(“SKAT”) and Defendants Acorn Capital Corporation Employee Profit Sharing Plan; Acorn
Capital Strategies LLC Employee Pension Profit Sharing Plan & Trust; Gregory Summers;
Cambridge Way LLC 401K Profit Sharing Plan; Shreepal Shah; Tveter LLC Pension Plan and
Christopher Nowell in the above-referenced actions that the period of time for the Defendants
each to answer or otherwise respond to any Amended Complaints filed by SKAT pursuant to the
Court’s Order dated April 13, 2020 (Doc. No. 317) under FRCP Rule 12 or Rule 15, as the case
may be, shall be extended fifteen (15) days up to and including August 13, 2020.

This is the Defendants’ third request for an extension of time to answer or otherwise

respond to the Amended Complaint. The Court granted the Defendants’ previous requests.
Case 1:18-md-02865-LAK Document 429 Filed 07/28/20 Page 2 of 2

 

 

John M/Hanamirian
HANAMIRIAN LAW FIRM, P.C.
40 F. Main Street

Moorestown, New Jersey 08057
(856) 793-9092 — t
jmh@hanamirian.com

Counsel for Defendants

Acorn Capital Corporation Employee

Profit Sharing Plan, Acorn Capital Strategies
LLC Employee Profit Sharing Plan.

Gregory Summers, Cambridge Way LLC
401K Profit Sharing Plan, Shreepal Shah,
Tveter LLC Pension Plan and

Christopher Nowell

SO ORDERED:

 

Hon. Lewis A. Kaplan
United States District Judge

Hive Waters ley

Marc A. Weinstein

HUGHES HUBBARD & REED, LLP
One Battery Park Plaza

New York, New York 10004

(212) 837-6000 —t

marc. weinstein@hugheshubbard.com

Counsel for Plaintiff
Skatteforvaltningen
